Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas P. Gorman, the bankruptcy trustee, appeals from the district court’s order upholding the bankruptcy court’s order overruling the trustee’s objection to Robert A. Wolfs Chapter 13 bankruptcy plan, and confirming the Chapter 13 plan. We have reviewed the record and the briefs filed on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gorman v. Wolf, No. 1:13-cv-01409-GBL-JFA (E.D.Va. filed Mar. 24, 2014; entered Mar. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.